—Motion by the appellants to strike certain parts of the respondent’s brief on an appeal from an order of the Supreme Court, Queens County, entered December 27, 1991. By decision and order on motion dated January 26, 1994, the application was referred to the Justices hearing and determining the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that the respondent’s arguments regarding copying charges in pages 17 through 19 of the brief are stricken, and is otherwise denied. Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.